Citation Nr: 0001724	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-15 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from March 
1961 to September 1961 and active service from October 1961 
to December 1964 and from February 1965 to October 1967.     

This appeal arises from a March 1998 rating action in which 
the RO denied service connection for a chronic low back 
syndrome.  

The veteran was afforded a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
July 1999.  A transcript of the hearing is of record.

The veteran has advanced arguments to the effect that his low 
back disability is linked to "emotional stress."  To the 
extent that he is claiming entitlement to service connection 
on a secondary basis for a low back disorder, as proximately 
due to or the result of his service-connected schizophrenia, 
this issue has not been developed for appellate review and 
will not addressed herein.  It is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for a low back disorder is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
low back disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records have been associated 
with the claims folder.  The records indicate that he was 
seen in March 1966 with complaints of a backache.  No 
abnormalities of the back were found.  In August 1966 the 
veteran complained of back pain which he stated began several 
years ago following an injury in a football game.  He 
specifically complained of pain on the left side which was 
the site of the former injury.  On examination, there was a 
slight spasm on the back muscles on the left side.  In 
September 1966, the veteran complained of low back pain for 
which had lasted for one week.  Examination was negative.  
The diagnosis was mild back sprain.  In November 1966, the 
veteran complained of slight back pain.

At the time the veteran filed his initial claim for service 
connected compensation benefits, in 1967, he made no mention 
of a back disability.  

VA treatment records and reports of compensation examinations 
compiled during the 1980s, and related mainly to psychiatric 
disability, contain no references to back complaints or 
findings.  During VA examination in February 1997 the veteran 
complained of back pain, which the examiner noted had not 
been evaluated because the veteran had "no knowledge as to 
the etiology."  

In August 1997 the veteran reported that his back pain began 
in military service, where he received treatment, and he 
claimed VA outpatient treatment from 1985 to the present.  In 
April 1998 the veteran asserted the onset of pain while 
playing football at Fort Bragg in 1994 (sic).  He directed 
attention to VA X-ray study conducted in 1998 showing the 
presence of minimal degenerative changes in the lumbar spine.  

In May 1998, the RO requested that the veteran submit a 
medical statement linking the current back disorder to his 
military service.

The veteran was afforded a VA orthopedic examination in 
December 1998.  He stated that he injured his back during a 
football game in service and that he currently has occasional 
low back pain and occasional muscle spasm.  Physical 
examination was essentially within normal limits.  X-rays of 
the lumbar spine revealed levoscoliosis with minor 
spondylosis at L4-L5 and minor interfacet arthropathy at L5-
S1.  There was a widened left SI joint with juxta-articular 
erosions consistent with sacroiliitis.  The diagnoses was 
lumbosacral strain and degenerative joint disease of the 
right hip.  

VA outpatient treatment records dated in March 1998 and March 
1999 reveal that the veteran was seen with complaints of 
right hip pain.  There were no complaints pertaining to his 
low back.

The veteran was afforded a hearing before the undersigned 
Member of the Board in July 1999.  He testified that he first 
injured his back, prior to service, during a football game.  
He then reinjured it in service while he was helping to move 
a foundational floorboard while setting up a base camp.  He 
stated that was treated at a field hospital and that he was 
given a couple of weeks off.  He further testified that after 
service, he did not seek treatment for his back until 1997.   

II.  Analysis

At the outset the Board notes that consideration has been 
given to the request of the service representative to secure 
a copy of the examination undertaken when the veteran was 
removed from the Temporary Disability Retired List (TDRL) in 
1972.  He concedes that the veteran was placed on the list 
due to his psychosis but states that there "might" be a 
mention of the back.  A longitudinal review of the entire 
record, which includes the veteran's statement under oath 
that he did not receive treatment for his back until the late 
1990s, persuades the Board that remanding for this 
examination would likely render no relevant information.  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The service medical records reflect that the veteran was 
treated for back pain on several occasions while in service. 
The evidence also shows that he currently has  a low back 
disability, diagnosed by a VA examiner in December 1998 as a 
lumbosacral strain with degenerative arthritis shown on X-
ray.  The veteran has thus satisfied the first two prongs for 
a well- grounded service connection claim as set forth in 
Caluza. However, there is no competent medical evidence of 
record which establishes a nexus between the currently 
claimed back disability and service.

While the veteran has asserted that there is an etiological 
link between his currently claimed back disability and 
service, as a layman, he is not competent to give a medical 
opinion on the diagnosis or etiology of a condition. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). It is important 
to note that where the determinative issue involves medical 
causation, it has been held that competent medical evidence 
is required in order for a claim to be well grounded. See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Grisvois v. Brown, 6 
Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). Lay testimony is insufficient to fulfill the 
burden because lay persons generally lack the expertise 
necessary to opine on matters involving medical knowledge. 
Kirwin, 8 Vet. App. at 152; Grisvois, 6 Vet. App. at 140; 
Espiritu, 2 Vet. App. at 494. The veteran's lay statements 
are not considered competent with respect to a causal link 
between his current low back disability and his military 
service. Thus, the third prong of Caluza has not been 
satisfied.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service. 
See Savage, 10 Vet. App. at 497. The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

The medical record discloses that the veteran was treated on 
several occasions for back pain during service. The last 
service record of treatment for back pain is dated in 
November 1966.  There is a gap of approximately 30 years 
between the veteran's in-service and the earliest documented 
post-service diagnosis of a low back disorder, which was 
shown in the late 1990s.  In the interim, the veteran 
reported that he did not seek medical treatment for his back 
until 1997.  There is thus no clinical evidence which 
establishes chronicity between the veteran's service and the 
currently claimed low back disability. See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 489 (1997). 
Furthermore, there is no competent medical evidence of a link 
between the veteran's present back disability and his alleged 
continuity of symptomatology.  In this regard, it is noted 
that the veteran has been advised of the need to provide 
medical nexus evidence, but has not done so.  Accordingly, 
the claim must be denied since it is not well-grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability, is denied.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

